 

Exhibit 10.5
 
Execution Version
 
SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
This SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of August 11, 2010, is among SUNPOWER CORPORATION, a
Delaware corporation (“SunPower”), SUNPOWER NORTH AMERICA, LLC, a Delaware
limited liability company (“SunPowerNA”), SUNPOWER CORPORATION, SYSTEMS, a
Delaware corporation (“SunPower Systems”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”).
RECITALS
WHEREAS SunPower and Bank have previously entered into that certain Amended and
Restated Credit Agreement, dated as of March 20, 2009 (as amended, amended and
restated and/or otherwise supplemented or modified prior to the date hereof
(including, without limitation, pursuant to that certain First Amendment to
Amended and Restated Credit Agreement, dated as of April 17, 2009, that certain
Second Amendment to Amended and Restated Credit Agreement, dated as of
August 31, 2009, that certain Third Amendment to Amended and Restated Credit
Agreement, dated as of December 22, 2009 (the “Third Amendment”), that certain
Fourth Amendment to Amended and Restated Credit Agreement, dated as of
February 10, 2010 (as amended by that certain letter agreement, dated as of
March 16, 2010, the “Fourth Amendment”), that certain Fifth Amendment to Amended
and Restated Credit Agreement, dated as of April 12, 2010, and pursuant to that
certain Consent to New Indebtedness, dated as of April, 2009, that certain
Consent Agreement, dated as of March 24, 2010 and that certain letter agreement,
dated as of June 30, 2010, the “Existing Credit Agreement”);
WHEREAS each of SunPower, SunPowerNA and SunPower Systems has requested that
Bank, subject to and upon the terms and conditions contained herein, amend the
Existing Credit Agreement; and
WHEREAS Bank is willing, subject to and upon the terms and conditions contained
herein, to amend the Existing Credit Agreement;
AGREEMENT
Now, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.    Definitions. Each capitalized term used but not otherwise defined
herein has the meaning ascribed thereto in the Existing Credit Agreement.
Section 2.    Amendments to Section 5.6 of the Credit Agreement. Subject to
Section 4 hereof and notwithstanding anything to the contrary contained in the
Existing Credit Agreement, Section 5.6 of the Existing Credit Agreement is
hereby amended and restated to read in full as follows:
SECTION 5.6. DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower's stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower's stock now or hereafter outstanding (other
than repurchases or the like from employees, consultants, officers and directors
in connection with Borrower's stock plan); nor agree (or cause or permit any
Subsidiary (other than SunRay Malta Holdings Limited and its Subsidiaries) to
agree) with any third party to prohibit,
 
 
 
SIXTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

condition or restrict the payment of dividends and distributions by such
Subsidiary to Borrower or to another Subsidiary.
 
Subject to Section 4 hereof and notwithstanding anything to the contrary
contained in the Existing Credit Agreement, Bank hereby waives any Event of
Default arising under Section 5.6 of the Existing Agreement by virtue of the
credit facility entered into on or about May 20, 2010 between Centauro PV
S.r.l., a wholly-owned Subsidiary of SunRay Malta Holdings Limited, and Barclays
Bank PLC.
Section 3.    Representations and Warranties. Each of SunPower, SunPowerNA and
SunPower Systems hereby represents and warrants to Bank as follows:
(a)    No Event of Default or any event which, with the giving of notice, the
lapse of time or both, would constitute an Event of Default has occurred and is
continuing (or would result from the amendments to the Existing Credit Agreement
proposed to be effected hereby).
(b)    The execution, delivery and performance by each of SunPower, SunPowerNA
and SunPower Systems of this Amendment have been duly authorized by all
necessary corporate or other action and do not and will not require any
registration with, consent or approval of, or notice to or action by, any person
or entity in order to be effective and enforceable.
(c)    All representations and warranties of each of SunPower, SunPowerNA and
SunPower Systems contained in each Loan Document to which each is a party are
true, correct and complete in all material respects (except to the extent such
representations and warranties expressly (i) refer to an earlier date, in which
case they are true, correct and complete as of such earlier date and (ii) are
inaccurate due to the Specified Financial Statement Accounting Errors (as that
term is defined in the Third Amendment), which inaccuracy was expressly
addressed by the Third Amendment).
Section 4.    Effectiveness. This Amendment shall become effective as of the
date first set forth above (such date, the Effective Date”) upon the
satisfactions of the following conditions:
(a)    Bank shall have received an original of this Amendment, duly executed and
delivered by each of SunPower, SunPowerNA and SunPower Systems;
(b)    each of the representations and warranties of SunPower, SunPowerNA and
SunPower Systems contained in Section 3 of this Amendment shall be true, correct
and complete; and
(c)    Bank shall have received in immediately available U.S. Dollars, all
out-of-pocket costs and expenses (including reasonable attorneys' fees and
costs) incurred by Bank in connection with this Amendment and invoiced to
SunPower prior to the date on which this Amendment is otherwise to become
effective; provided that the failure to invoice any such amounts to SunPower
prior to such date shall not preclude Bank from seeking reimbursement of such
amounts, or excuse SunPower from paying or reimbursing such amounts, following
the Effective Date.
Section 5.    General Provisions.
(a)    Each of SunPower, SunPowerNA and SunPower Systems specifically
acknowledges and agrees that: (i) the execution and delivery by Bank of this
Amendment shall

2 
 

--------------------------------------------------------------------------------

 

 
not be deemed to create a course of dealing or otherwise obligate Bank to
execute similar agreements under the same, similar or different circumstances in
the future; (ii) Bank does not have any obligation to SunPower or any Third
Party Obligor to further amend provisions of the Credit Agreement or the other
Loan Documents; and (iii) except as expressly set forth herein, the Existing
Credit Agreement and each of the other Loan Documents, and the representations,
warranties, covenants, understandings and agreements of SunPower and each Third
Party Obligor thereunder, shall remain unchanged and in full force and effect.
(b)    This Amendment shall be binding upon and inure to the benefit of the
parties to the Existing Credit Agreement and their respective successors and
assigns.
(c)    This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Each of the parties hereto
understands and agrees that this document (and any other document required
herein) may be delivered by the other party thereto either in the form of an
executed original or an executed original sent by telefacsimile or electronic
transmission to be followed promptly by mailing of a hard copy original, and
that receipt by Bank by electronic mail or telefacsimile transmission of a
document purportedly bearing the signature of any party hereto shall bind such
party with the same force and effect as the delivery of a hard copy original.
(d)    This Amendment contains the entire and exclusive agreement of the parties
to the Existing Credit Agreement with reference to the matters discussed herein.
This Amendment supersedes all prior drafts and communications with respect
hereto. This Amendment may not be amended except in accordance with the
provisions of the Credit Agreement.
(e)    Each reference to “this Agreement,” “hereof,” “hereunder,” “herein” and
“hereby” and each other similar reference contained in the Existing Credit
Agreement, and each reference to the “Credit Agreement” and each other similar
reference in the other Loan Documents, shall from and after the Effective Date,
refer to the Existing Credit Agreement, as amended hereby. This Amendment and
the Existing Credit Agreement shall be read together, as one document. This
Amendment is a Loan Document.
(f)    This Amendment is subject in all respects to Section 7.10 and 7.11 of the
Existing Credit Agreement, each of which is incorporated herein, mutatis
mutandis.
[DOCUMENT CONTINUES WITH SIGNATURE PAGES.]
 

3 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Sixth Amendment to
Amended and Restated Credit Agreement to be duly executed as of the date first
written above.
 
SunPower:
 
 
 
SUNPOWER CORPORATION,
a Delaware corporation
 
By: /s/ Dennis V. Arriola
Name: Dennis V. Arriola
Title: Executive Vice President and CFO
 

 
 
 

 
 
SIXTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
 

S-1 
 

--------------------------------------------------------------------------------

 

 
 
 
Third Party Obligors:
 
 
 
SUNPOWER NORTH AMERICA, LLC,
a Delaware limited liability company
 
By: /s/ Dennis V. Arriola
Name: Dennis V. Arriola
Title: Chief Financial Officer
 
 
SUNPOWER CORPORATION, SYSTEMS,
a Delaware corporation
 
By: /s/ Dennis V. Arriola
Name: Dennis V. Arriola
Title: Senior Vice President and CFO
 

 
 
SIXTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
 

S-2 
 

--------------------------------------------------------------------------------

 

 
Bank:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association
 
By: /s/ Matt Servatius
Name: Matt Servatius
Title: Vice President
 

 
SIXTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
 
 

S-3 
 